Appellate Case: 21-1350     Document: 010110710142       Date Filed: 07/13/2022       Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            July 13, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  DELANO MARCO MEDINA,

        Plaintiff - Appellant,

  v.                                                          No. 21-1350
                                                 (D.C. No. 1:20-CV-01607-DDD-MEH)
  DEAN WILLIAMS; MIKE ROMERO,                                  (D. Colo.)

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, MATHESON, and EID, Circuit Judges.
                  _________________________________

       This is an appeal from the district court’s dismissal of civil rights claims

 asserted by Delano Marco Medina, an inmate within the Colorado Department of

 Corrections (CDOC). Medina’s pro se complaint, filed pursuant to 42 U.S.C. § 1983

 and 28 U.S.C. § 2241, charged that the defendants violated his Eighth Amendment

 rights by failing to implement and enforce adequate social distancing guidelines to

 protect him from infection by the COVID-19 virus. Medina also asserted that the



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-1350     Document: 010110710142        Date Filed: 07/13/2022     Page: 2



 prison’s COVID-19 restrictions violated his First Amendment right of access to the

 courts by preventing him from accessing the prison’s law library. He sought habeas

 corpus relief, including his release from incarceration, or an “order to show cause.”

 R. at 14. We have jurisdiction, see 28 U.S.C. § 1291, and we affirm the dismissal.

        The district court dismissed Medina’s claims for failure to state a claim under

 Fed. R. Civ. P. 12(b)(6) and for lack of subject-matter jurisdiction under Fed. R. Civ.

 P. 12(b)(1). The standard of review under both these rules is de novo. Smith v.

 United States, 561 F.3d 1090, 1097-98 (10th Cir. 2009). Under this standard, the

 court must “accept as true all well-pleaded factual allegations in a complaint and

 view these allegations in the light most favorable to the plaintiff.” Id. at 1098. To

 avoid dismissal, “a complaint must contain sufficient factual matter, accepted as true,

 to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

 678 (2009) (internal quotation marks omitted).

        Medina appears pro se in this appeal. “[A] pro se litigant’s pleadings are to be

 construed liberally and held to a less stringent standard than formal pleadings drafted

 by lawyers.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir.

 2005) (internal quotation marks omitted). But we do not serve as Medina’s advocate.

 See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). Also, our “broad reading

 of [Medina’s] complaint does not relieve [him] of the burden of alleging sufficient

 facts on which a recognized legal claim could be based.” Id.




                                             2
Appellate Case: 21-1350     Document: 010110710142        Date Filed: 07/13/2022     Page: 3



        1. Eighth Amendment Claim

        In his complaint Medina asserted that the defendants had imposed a lockdown

 at his facility, the Colorado Territorial Correctional Facility, since April 1, 2020.

 They had quarantined inmates and told those with symptoms to stay in their rooms

 and had “cancel[ed] all programs such as [the] law library.” R. at 12. He opined that

 this would “not stop the inevi[t]able outbreak” of COVID among prisoners. Id. He

 also complained that the CDOC was “not able” to follow guidelines issued by the

 United States Center for Disease Control, such as social distancing, id. at 15; and

 argued that CDOC should release from custody vulnerable people like himself who

 are “not a public safety risk,” id. at 17.1

        “Under the Eighth Amendment, prison officials have a duty to . . . ‘tak[e]

 reasonable measures to guarantee the safety of . . . inmates.’” Requena v. Roberts,

 893 F.3d 1195, 1214 (10th Cir. 2018) (quoting Farmer v. Brennan, 511 U.S. 825, 832

 (1994)). To plead a deliberate indifference claim, an inmate must allege: (1) that the

 conditions of his incarceration present an objective substantial risk of serious harm




        1
         In his opening appeal brief, Medina makes a new set of arguments, supported
 by a new set of facts, that appeared nowhere in his district court complaint. He
 claims “the CDOC implemented a policy of herd immunity on inmates” which
 resulted in the death of 29 inmates. Aplt. Opening Br. at 2. He asserts that during
 the COVID-19 outbreak unspecified correctional officers “were moving inmates all
 over the Facility in an effort to get inmates sick,” and that the CDOC “has willfully
 infected inmates with the false assumption that herd immunity is good and will allow
 them to get back to normal operations.” Id. We decline to consider these new
 theories and arguments. See Richison v. Ernest Grp., Inc., 634 F.3d 1123, 1127-28
 (10th Cir. 2011).
                                               3
Appellate Case: 21-1350        Document: 010110710142    Date Filed: 07/13/2022        Page: 4



 and (2) prison officials acted with deliberate indifference to inmate health and safety

 by disregarding the risk. See Farmer, 511 U.S. at 834.

        The district court concluded Medina’s vague and conclusory allegations were

 insufficient to show that the named defendants’ actions either amounted to an

 objectively sufficiently serious deprivation, or that the defendants were deliberately

 indifferent to a substantial risk of serious harm. We agree that Medina failed to state

 a claim for violation of his Eighth Amendment rights. Even if he established the

 objective component of an Eighth Amendment deliberate-indifference claim—by

 showing that prisoners at his CDOC facility faced a heightened health risk from

 COVID-19—he failed to establish the subjective component because he did not

 adequately allege facts that show that the defendants subjectively disregarded the

 virus’s risk to his health.

        In addressing the subjective prong, “[t]he key inquiry is whether the

 [defendants] responded reasonably to . . . the risk posed by COVID-19.” Wilson v.

 Williams, 961 F.3d 829, 840-41 (6th Cir. 2020) (internal quotation marks omitted).

 A response may be reasonable even if “the harm imposed by COVID-19 on inmates

 . . . ultimately is not averted.” Id. at 841 (brackets and internal quotation marks

 omitted). Medina’s complaint fails to allege specific facts indicating that defendants

 were deliberately indifferent to him or other inmates. Instead, the complaint

 indicates that the defendants took affirmative steps to mitigate COVID-19’s risks,

 such as quarantining inmates with symptoms, locking down the facility, and

 restricting access to common areas at the prison.

                                             4
Appellate Case: 21-1350    Document: 010110710142        Date Filed: 07/13/2022     Page: 5



       The complaint identifies two additional measures the defendants could have

 taken: complying with the CDC’s guidelines and releasing prisoners from

 incarceration. But by Medina’s own admission, prison authorities were “not able” to

 comply with the CDC guidelines. See R. at 15. He fails to show that it is reasonable

 to expect prison authorities to do what he claims it is not possible for them to do.

 Moreover, “social distancing” is the only CDC guideline he specifically mentions,

 and the complaint fails to plead any specific facts plausibly detailing how the

 defendants unreasonably failed to comply with that guideline. Although the

 complaint also suggests that releasing inmates would be a preferable method of

 addressing the pandemic, this is not a form of relief that is available through a § 1983

 claim involving conditions of confinement. See Heck v. Humphrey, 512 U.S. 477,

 481 (1994) (“[H]abeas corpus is the exclusive remedy for a state prisoner who . . .

 seeks immediate or speedier release”). In sum, the complaint’s allegations do not

 sufficiently articulate a claim that the defendants acted with deliberate indifference.

 The district court therefore properly dismissed this claim.

       2. Other Claims

       In his complaint, Medina also complained that the defendants denied him

 access to a law library and, hence, to meaningful access to the courts. The district

 court rejected this claim because he “failed to articulate an actual injury to maintain

 standing.” R. at 46. He also maintained, citing 28 U.S.C. § 2241, that the

 appropriate remedy for the alleged Eighth Amendment violations was to release him



                                             5
Appellate Case: 21-1350    Document: 010110710142         Date Filed: 07/13/2022      Page: 6



 from incarceration. But the district court determined that he had failed to articulate a

 claim for habeas relief sufficient to challenge the fact or duration of his incarceration.

       “The first task of an appellant is to explain to us why the district court’s

 decision was wrong.” Nixon v. City & Cnty. of Denver, 784 F.3d 1364, 1366

 (10th Cir. 2015). Medina has failed to develop an argument in his opening brief to

 explain why the district court’s decisions concerning his access-to-the-courts claim

 and his request for release were wrong. We therefore decline to further address these

 rulings. See Commonwealth Prop. Advocates, LLC v. Mortgage Elec. Registration

 Sys., Inc., 680 F.3d 1194, 1200 (10th Cir. 2011) (holding issues or arguments

 insufficiently raised in the opening brief are deemed waived).

       3. Conclusion

       We affirm the judgment dismissing Medina’s complaint. Because Medina has

 shown his inability to pay and the existence of a nonfrivolous argument, we grant his

 motion for leave to proceed in forma pauperis. However, we note that because the

 PLRA applies to this appeal, Medina must continue making partial payments until the

 entire filing fee has been paid. See 28 U.S.C. § 1915(b)(1).


                                              Entered for the Court


                                              Allison H. Eid
                                              Circuit Judge




                                             6